     Case 8:19-cv-01295-JDE Document 22 Filed 05/05/20 Page 1 of 15 Page ID #:834




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                SOUTHERN DIVISION
11   HARVEEN D.,1                               ) Case No. 8:19-cv-01295-JDE
                                                )
12                                              )
                         Plaintiff,             ) MEMORANDUM OPINION AND
13                                              )
                                                ) ORDER
                    v.                          )
14                                              )
     ANDREW M. SAUL,2                           )
15                                              )
     Commissioner of Social Security,           )
16                                              )
                                                )
17                       Defendant.             )
18
19         Plaintiff Harveen D. (“Plaintiff”) filed a Complaint on June 28, 2019,
20   seeking review of a partial denial of her application for disability insurance
21   benefits (“DIB”). The parties filed a Joint Submission (“Jt. Stip.”) regarding the
22   issues in dispute on April 1, 2020. The matter is now ready for decision.
23
           1
24           Plaintiff's name has been partially redacted under Fed. R. Civ. P. 5.2(c)(2)(B)
     and the recommendation of the Committee on Court Administration and Case
25   Management of the Judicial Conference of the United States.
26         2
             The Complaint did not name the Commissioner. See Dkt. No. 1. On June 17,
27   2019, Andrew M. Saul became the Commissioner. Thus, he is automatically
     substituted as the defendant under Fed. R. Civ. P. 25(d).
28
     Case 8:19-cv-01295-JDE Document 22 Filed 05/05/20 Page 2 of 15 Page ID #:835




 1                                             I.
 2                                    BACKGROUND
 3         Plaintiff protectively filed her application for DIB on September 19, 2015,
 4   alleging disability commencing on May 15, 2015. AR 26, 44, 138-44. On July
 5   10, 2018, after her application was denied (AR 65-66), Plaintiff, represented by
 6   counsel, provided brief testimony before an Administrative Law Judge
 7   (“ALJ”), as did a vocational expert (“VE”). AR 42-52.
 8         On July 30, 2018, the ALJ found Plaintiff was disabled for a closed
 9   period from May 15, 2015 to October 31, 2016, but not thereafter.3 AR 25-35.
10   The ALJ found Plaintiff met the insured status requirements of the Social
11   Security Act (“SSA”) through June 30, 2017. AR 28. The ALJ found Plaintiff
12   had not engaged in substantial gainful activity since May 15, 2015, the date she
13   became disabled. AR 28. The ALJ found that from May 15, 2015 through
14   October 31, 2016, Plaintiff had the severe impairments of “degenerative disk
15   disease of the cervical and lumbar spine, status-post discectomy and fusion of
16   the lumber spine in September 2011, [and] epilepsy with two seizures in May
17   and June 2015[.]” AR 29. The ALJ also found that from May 15, 2015 through
18   October 31, 2016, Plaintiff did not have an impairment or combination of
19   impairments that met or medically equaled the severity of a listed impairment
20   and had the residual functional capacity (“RFC”) to perform sedentary work:4
21
           3
22           During the hearing, counsel informed the ALJ that Plaintiff had previously
     been found disabled from 1997-2008 for her spinal issues. AR 44.
23
           4
             “Sedentary work” is: “lifting no more than 10 pounds at a time and
24
     occasionally lifting or carrying articles like docket files, ledgers, and small tools.
25   Although a sedentary job is defined as one which involves sitting, a certain amount of
     walking and standing is often necessary in carrying out job duties. Jobs are sedentary
26   if walking and standing are required occasionally and other sedentary criteria are
27   met.” See 20 C.F.R. § 404.1567(a); see also Marvin C. v. Berryhill, 2019 WL
     1615239, at *3 (W.D. Wash. Apr. 16, 2019).
28
                                               2
     Case 8:19-cv-01295-JDE Document 22 Filed 05/05/20 Page 3 of 15 Page ID #:836




 1       [Plaintiff] was able to lift 10 pounds occasionally and less than 10 pounds
 2       frequently; and stand and walk for 2 hours out of an 8-hour day[,] sit for 6
 3       hours out of an 8-hour day[,] but neither no more than 20 minutes at a
 4       time and head and neck precluded from movement to extremes of range
 5       of motion and no fixed position for more than a few minutes. [She] had
 6       to be in a comfortable position. Due to recent seizures, she was unable to
 7       work at heights or around dangerous machinery.
 8   AR 30. The ALJ also found, considering Plaintiff as an individual closely
 9   approaching advanced age, along with her education, work experience, and
10   RFC, there were no occupations she could perform with jobs existing in
11   significant numbers in the national economy. AR 32. Thus, the ALJ found
12   Plaintiff was under a “disability,” as defined in the SSA, from May 15, 2015
13   through October 31, 2016. AR 32.
14         Next, the ALJ found Plaintiff did not have any new impairment since
15   November 1, 2016, and her current severe impairments were the same as from
16   May 15, 2015 through October 31, 2016. AR 32. Further, beginning November
17   1, 2016, Plaintiff had not had an impairment or combination of impairments
18   that met or medically equaled a listed impairment. AR 32.
19         The ALJ then found that a medical improvement occurred related to the
20   ability work on November 1, 2016 resulting in an increase in RFC, explaining,
21   “[a]fter November 1, 2016 there is little evidence of breakthrough seizures. In
22   addition, her pain was under better control.” AR 33. The ALJ concluded that
23   beginning November 1, 2016, Plaintiff had the RFC to perform a full range of
24   light work5 and could perform her past relevant work as a real estate agent. AR
25
           5
             “Light work” is defined as:
26         lifting no more than 20 pounds at a time with frequent lifting or carrying of
27         objects weighing up to 10 pounds. Even though the weight lifted may be
           very little, a job is in this category when it requires a good deal of walking
28
                                               3
     Case 8:19-cv-01295-JDE Document 22 Filed 05/05/20 Page 4 of 15 Page ID #:837




 1   33-34. Thus, the ALJ concluded Plaintiff’s disability ended on November 1,
 2   2016, and she had not become disabled again since that date. AR 34.
 3         The Appeals Council denied Plaintiff’s request for review of the ALJ’s
 4   decision, making the ALJ’s decision the agency’s final decision. AR 2-6.
 5                                           II.
 6                                LEGAL STANDARDS
 7      A. Standard of Review
 8         Under 42 U.S.C. § 405(g), this court may review the Commissioner’s
 9   decision to deny benefits. The ALJ’s findings and decision should be upheld if
10   they are free from legal error and supported by substantial evidence based on
11   the record as a whole. Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir.
12   2015) (as amended); Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
13   Substantial evidence means such relevant evidence as a reasonable person
14   might accept as adequate to support a conclusion. Lingenfelter v. Astrue, 504
15   F.3d 1028, 1035 (9th Cir. 2007). It is more than a scintilla, but less than a
16   preponderance. Id. To determine whether substantial evidence supports a
17   finding, the reviewing court “must review the administrative record as a whole,
18   weighing both the evidence that supports and the evidence that detracts from
19   the Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th
20   Cir. 1998). “If the evidence can reasonably support either affirming or
21   reversing,” the reviewing court “may not substitute its judgment” for that of
22   the Commissioner. Id. at 720-21; see also Molina v. Astrue, 674 F.3d 1104,
23
24
           or standing, or when it involves sitting most of the time with some pushing
25         and pulling of arm or leg controls. To be considered capable of performing
           a full or wide range of light work, you must have the ability to do
26         substantially all of these activities.
27   20 C.F.R. § 404.1567(b); see also Rendon G. v. Berryhill, 2019 WL 2006688, at *3
     n.6 (C.D. Cal. May 7, 2019).
28
                                              4
     Case 8:19-cv-01295-JDE Document 22 Filed 05/05/20 Page 5 of 15 Page ID #:838




 1   1111 (9th Cir. 2012) (“Even when the evidence is susceptible to more than one
 2   rational interpretation, [the court] must uphold the ALJ’s findings if they are
 3   supported by inferences reasonably drawn from the record.”).
 4         Lastly, even if an ALJ errs, the decision will be affirmed where such
 5   error is harmless (Molina, 674 F.3d at 1115), that is, if it is “inconsequential to
 6   the ultimate nondisability determination,” or if “the agency’s path may
 7   reasonably be discerned, even if the agency explains its decision with less than
 8   ideal clarity.” Brown-Hunter, 806 F.3d at 492 (citation omitted).
 9      B. Standard for Determining Disability Benefits
10         When the claimant’s case has proceeded to consideration by an ALJ, the
11   ALJ conducts a five-step sequential evaluation to determine at each step if the
12   claimant is or is not disabled. See Ford v. Saul, 950 F.3d 1141, 1148-48 (9th
13   Cir. 2020); Molina, 674 F.3d at 1110.
14         First, the ALJ considers whether the claimant currently works at a job
15   that meets the criteria for “substantial gainful activity.” Molina, 674 F.3d at
16   1110. If not, the ALJ proceeds to a second step to determine whether the
17   claimant has a “severe” medically determinable physical or mental impairment
18   or combination of impairments that has lasted for more than twelve months.
19   Id. If so, the ALJ proceeds to a third step to determine whether the claimant’s
20   impairments render the claimant disabled because they “meet or equal” any of
21   the “listed impairments” set forth in the Social Security regulations at 20
22   C.F.R. Part 404, Subpart P, Appendix 1. See Rounds v. Comm’r Soc. Sec.
23   Admin., 807 F.3d 996, 1001 (9th Cir. 2015). If the claimant’s impairments do
24   not meet or equal a “listed impairment,” before proceeding to the fourth step
25   the ALJ assesses the claimant’s RFC, that is, what the claimant can do on a
26   sustained basis despite the limitations from her impairments. See 20 C.F.R.
27   § 404.1520(a)(4); Social Security Ruling (“SSR”) 96-8p.
28
                                              5
     Case 8:19-cv-01295-JDE Document 22 Filed 05/05/20 Page 6 of 15 Page ID #:839




 1         After determining the claimant’s RFC, the ALJ proceeds to the fourth
 2   step and determines whether the claimant has the RFC to perform her past
 3   relevant work, either as she “actually” performed it when she worked in the
 4   past, or as that same job is “generally” performed in the national economy. See
 5   Stacy v. Colvin, 825 F.3d 563, 569 (9th Cir. 2016). If the claimant cannot
 6   perform her past relevant work, the ALJ proceeds to a fifth and final step to
 7   determine whether there is any other work, in light of the claimant’s RFC, age,
 8   education, and work experience, that the claimant can perform and that exists
 9   in “significant numbers” in either the national or regional economies. See
10   Tackett v. Apfel, 180 F.3d 1094, 1100-01 (9th Cir. 1999). If the claimant can
11   do other work, she is not disabled; but if the claimant cannot do other work
12   and meets the duration requirement, the claimant is disabled. See id. at 1099.
13         The claimant generally bears the burden at each of steps one through
14   four to show she is disabled, or she meets the requirements to proceed to the
15   next step; and the claimant bears the ultimate burden to show she is disabled.
16   See, e.g., Ford, 950 F.3d at 1148; Molina, 674 F.3d at 1110; However, at Step
17   Five, the ALJ has a “limited” burden of production to identify representative
18   jobs that the claimant can perform and that exist in “significant” numbers in
19   the economy. See Hill v. Astrue, 698 F.3d 1153, 1161 (9th Cir. 2012); Tackett,
20   180 F.3d at 1100.
21      C. Continuing Disability Determination
22         “If a claimant was previously found to be disabled, the ALJ must
23   determine whether the claimant’s disability continues through the date of the
24   decision.” Toves v. Saul, 2020 WL 2062195, at *1 (S.D. Cal. Apr. 29, 2020).
25   An ALJ follows an eight-step sequential evaluation process to assess whether a
26   recipient continues to be disabled for DIB. 20 C.F.R. § 404.1594; see also
27   Nathan v. Colvin, 551 F. App’x 404, 407 (9th Cir. 2014); Held v. Colvin, 82 F.
28   Supp. 3d 1033, 1037 (N.D. Cal. 2015).
                                             6
     Case 8:19-cv-01295-JDE Document 22 Filed 05/05/20 Page 7 of 15 Page ID #:840




 1                In the first step, the Commissioner must determine whether
           the recipient is currently engaged in substantial gainful activity; if
 2
           so, she is no longer disabled. § 404.1594(f)(1); see also McCalmon
 3         v. Astrue, 319 F. App’x 658, 659 (9th Cir. 2009).
 4                If the recipient is not engaged in substantial gainful activity,
           the second step requires the Commissioner to determine whether
 5         she has an impairment or combination of impairments that meets
 6         or equals an impairment in the Listing of Impairments (“Listing”)
           set forth at 20 C.F.R. part 404, subpart P, appendix 1; if so, she
 7         continues to be disabled. § 404.1594(f)(2).
 8                If the recipient’s impairment or combination of impairments
           does not meet or equal an impairment in the Listing, the third step
 9         requires the Commissioner to determine whether medical
10         improvement has occurred.6 § 404.1594(f)(3). If so, the analysis
           proceeds to step four; if not, it proceeds to step five. Id.
11
                  If medical improvement has occurred, the fourth step requires
12         the Commissioner to determine whether the improvement is related
13         to her ability to work — that is, whether there has been an increase
           in the recipient’s [RFC] [footnote omitted] from the most recent
14         favorable medical decision. § 404.1594(f)(4). If medical
15         improvement is not related to the recipient’s ability to work, the
           analysis proceeds to step five; if it is, it proceeds to step six. Id.
16                If medical improvement has not occurred or if it is not related
17         to the recipient’s ability to work, the fifth step requires the
           Commissioner to determine whether an exception applies.
18         § 404.1594(f)(5). Under the first group of exceptions, the
19         Commissioner can find a recipient no longer disabled even though
           she has not medically improved if she is able to engage in substantial
20
           gainful activity; if one of those exceptions applies, the analysis
21         proceeds to step six. § 404.1594(d). Under the second group of
22         exceptions, the Commissioner can find a recipient no longer
           disabled without determining medical improvement or an ability to
23         engage in substantial gainful activity; if one of those exceptions
24         6
             Medical improvement is “any decrease in the medical severity of [a
25   recipient's] impairment(s) which was present at the time of the most recent favorable
     medical decision that [the recipient was] disabled or continued to be disabled.”
26   § 404.1594(b)(1). “A determination that there has been a decrease in medical
27   severity” must be based on “improvement[ ] in the symptoms, signs, and/or
     laboratory findings associated with [a recipient’s] impairment(s).” Id.
28
                                               7
     Case 8:19-cv-01295-JDE Document 22 Filed 05/05/20 Page 8 of 15 Page ID #:841




 1          applies, the recipient is no longer disabled. § 404.1594(e). If none of
            the exceptions apply, the recipient continues to be disabled.
 2
            § 404.1594(f)(5).
 3                 The sixth step requires the Commissioner to determine
 4          whether all the recipient's current impairments in combination are
            “severe,” which means that they significantly limit her ability to do
 5          basic work activities; if not, she is no longer disabled.
 6          § 404.1594(f)(6).
                   If the recipient’s current impairments in combination are
 7          severe, the seventh step requires the Commissioner to determine
 8          whether she has sufficient RFC, “based on all [her] current
            impairments,” to perform her past relevant work; if so, she is no
 9          longer disabled. § 404.1594(f)(7).
10                 If the recipient is unable to do her past work, the eighth and
            final step requires the Commissioner to determine, using the RFC
11
            assessed in step seven, whether she can perform any other
12          substantial gainful work; if so, she is no longer disabled.
13          § 404.1594(f)(8). If not, she continues to be disabled. Id.

14   Laura G. v. Berryhill, 357 F. Supp. 3d 1023, 1026-27 (C.D. Cal. 2019).
15                                           III.
16                                     DISCUSSION
17          The parties present six disputed issues, reordered as:
18         Issue No. 1: Did the ALJ properly consider the treating-physician
19   opinions of Dr. John Sakaria.
20         Issue No. 2: Did the ALJ properly consider the treating physician
21   opinions of Dr. Seven Long and Dr. Kenneth Martinez;
22         Issue No. 3: Did the ALJ properly consider Plaintiff’s subjective
23   allegations regarding her pain and limitations;
24         Issue No. 4: Does new evidence supports a remand;
25         Issue No. 5: Did the ALJ provide Plaintiff an opportunity to be heard; and
26         Issue No. 6: Whether the ALJ properly considered a third-party statement.
27   Jt. Stip. at 2-3.
28
                                              8
     Case 8:19-cv-01295-JDE Document 22 Filed 05/05/20 Page 9 of 15 Page ID #:842




 1   A.    Consideration of Physicians’ Opinions (Issue Nos. 1 and 2).
 2         In Issue No. 1, Plaintiff contends the ALJ failed to address an opinion of
 3   treating physician Dr. Sakaria and gave improper reasons for discounting a
 4   different opinion from Dr. Sakaria. Jt. Stip. at 15-16, 19-20. In Issue No. 2,
 5   Plaintiff contends that the ALJ erred in his assessment of the treating-physician
 6   opinions from Dr. Long and Dr. Martinez. Jt. Stip. at 20-21, 23-24.
 7            1. Applicable Law
 8         In determining a claimant’s RFC, an ALJ must consider all relevant
 9   evidence in the record, including medical records, lay evidence, and “the effects
10   of symptoms, including pain, that are reasonably attributable to the medical
11   condition.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006)
12   (citation omitted).
13         Three types of physicians may offer opinions in Social Security cases:
14   those who treated the plaintiff, those who examined but did not treat the
15   plaintiff, and those who did neither. See 20 C.F.R. § 404.1527(c); Lester v.
16   Chater, 81 F.3d 821, 830 (9th Cir. 1995) (as amended). A treating physician’s
17   opinion is generally entitled to more weight than an examining physician’s
18   opinion, which is generally entitled to more weight than a nonexamining
19   physician’s. Lester, 81 F.3d at 830.
20         When a treating or examining physician’s opinion is uncontroverted by
21   another doctor, it may be rejected only for “clear and convincing reasons.” See
22   Ford, 950 F.3d at 1154. Where such an opinion is contradicted, the ALJ must
23   provide only “specific and legitimate reasons” for discounting it. Id.; see also
24   Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). Moreover, “[t]he ALJ
25   need not accept the opinion of any physician, including a treating physician, if
26   that opinion is brief, conclusory, and inadequately supported by clinical
27   findings.” Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002); accord
28   Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001). The weight
                                             9
     Case 8:19-cv-01295-JDE Document 22 Filed 05/05/20 Page 10 of 15 Page ID #:843




 1   accorded to a physician’s opinion depends on whether it is accompanied by
 2   adequate explanation, the nature and extent of the treatment relationship, and
 3   consistency with the record as a whole, among other things. 20 C.F.R.
 4   § 404.1527(c).
 5            2. Analysis
 6                      i.    Opinions of Dr. Sakaria
 7         On June 18, 2018, Dr. Sakaria completed a “Medical Assessment of
 8   Ability to do Work-Related Activities.” AR 712. He opined that Plaintiff could
 9   lift/carry 10 pounds, could sit and walk for 30 minutes without interruption,
10   could stand for only 15 minutes without interruption., and could sit and
11   stand/walk for a total of two hours in an eight-hour workday. Id. He checked a
12   box indicating Plaintiff’s use of her upper extremities was affected, and noted
13   that her right hand was limited to only occasional reaching. Id. He stated that
14   his assessment was supported by Plaintiff’s degenerative disc disease, lower-
15   back pain, and cervical disc disease, and based on magnetic resonance imaging
16   (“MRI”). Id. He concluded Plaintiff was likely to be absent from work about
17   twice a month as a result of her impairments or treatment. Id.
18         Having carefully reviewed the record, the Court agrees with Plaintiff that
19   the ALJ erred by failing to provide any discussion of Dr. Sakaria’s June 2018
20   opinion. The limitations outlined by Dr. Sakaria are significant—including
21   restricting Plaintiff’s lifting, carrying, sitting, walking, and standing—and they
22   conflict with the ALJ’s assessed RFC of a full range of light work. Compare
23   AR 33 & 20 C.F.R. § 404.1567(b) with AR 712. Although an ALJ need not
24   discuss everything in the medical record, an ALJ must discuss significant and
25   probative evidence that is contrary to the ALJ’s findings and explain why it has
26   been rejected. See Robbins, 466 F.3d at 883; Vincent v. Heckler, 739 F.2d
27   1393, 1395 (9th Cir. 1984) (the ALJ must discuss significant and probative
28   evidence and explain why it was rejected); Brown-Hunter, 806 F.3d at 492
                                             10
     Case 8:19-cv-01295-JDE Document 22 Filed 05/05/20 Page 11 of 15 Page ID #:844




 1   (federal courts “demand that the agency set forth the reasoning behind its
 2   decisions in a way that allows for meaningful review”); Alvarez v. Astrue,
 3   2012 WL 282110, at *3 (C.D. Cal. Jan. 26, 2012) (“If the RFC assessment
 4   conflicts with a medical source opinion, the ALJ must explain why the opinion
 5   was not adopted.”). The failure to discuss or even mention the limitations, let
 6   along provide any reason for discounting them, was error
 7         Defendant’s justification that the opinion is “simply irrelevant” because
 8   it was dated almost a year after Plaintiff’s date last insured does not alter the
 9   Court’s conclusion here because the ALJ did not provide that basis for his
10   refusal to consider the evidence. Jt. Stip. at 17. Because the ALJ ignored the
11   opinion entirely, the Court cannot rely on that reasoning to discount the
12   opinion. See Garrison, 759 F.3d at 1010 (District Court’s review is limited to
13   only grounds relied upon by ALJ) (citing Connett v. Barnhart, 340 F.3d 871,
14   874 (9th Cir. 2003); Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (Court
15   may review only “the reasons provided by the ALJ in the disability
16   determination and may not affirm the ALJ on a ground upon which [s]he did
17   not rely.” (citation omitted)). Moreover, Defendant’s claim that any error was
18   harmless (see Jt. Stip. 18) fails as Dr. Sakaria’s opinion referred to symptoms
19   that existed during the relevant period and for which the ALJ had determined
20   were severe and disabling during the closed period, and continued to be her
21   current severe impairments. See AR 29, 32; Svaldi v. Berryhill, 720 F. App’x
22   342, 344 (9th Cir. 2017) (holding that “retrospective” opinions that “refer back
23   to the same chronic condition and symptoms” and “do not indicate that there
24   was any decline” in a medical condition over time are not undercut because
25   they were issued “significantly after” a claimant’s date last insured); Lester, 81
26   F.3d at 832 (“This court has specifically held that medical evaluations made
27   after the expiration of a claimant’s insured status are relevant to an evaluation
28   of the preexpiration condition.” (internal quotation marks and citation
                                             11
     Case 8:19-cv-01295-JDE Document 22 Filed 05/05/20 Page 12 of 15 Page ID #:845




 1   omitted)); Chavez v. Saul, 2019 WL 4747698, at *4 (E.D. Cal. Sept. 30, 2019)
 2   (fact that doctor rendered opinion two years after claimant’s date last insured
 3   did not justify rejection of it because the opinion was based on impairments
 4   that existed prior to the date last insured).
 5         Plaintiff also challenges the ALJ’s assessment of Dr. Sakaria’s “Request
 6   for ADAAA Accommodation – MD” dated May 17, 2018. Jt. Stip. at 16, 18-
 7   19; AR 34, 696-97. The Commissioner does not attempt to defend any of the
 8   reasons stated by the ALJ in assessing the opinion (Jt. Stip. 17-18), instead
 9   arguing only that the opinion also is past the date last insured. See Kinley v.
10   Astrue, 2013 WL 494122, at *3 (S.D. Ind. Feb. 8, 2013) (“The Commissioner
11   does not respond to this [aspect of claimant’s] argument, and it is unclear
12   whether this is a tacit admission by the Commissioner that the ALJ erred or
13   whether it was an oversight. Either way, the Commissioner has waived any
14   response.”). As that reason was insufficient to discount the June 2018 opinion,
15   it is also insufficient to discount the May 2018 opinion. See Svaldi, 720 F.
16   App’x at 344; Lester, 81 F.3d at 832; Chavez, 2019 WL 4747698 at *4.
17                      ii.    Opinions of Dr. Long and Dr. Martinez
18         On May 6, 2016, Dr. Long completed a “Medical Assessment of Ability
19   to Do Work-Related Activities (Neurological)” opining Plaintiff was restricted
20   to a limited range of sedentary work. AR 547-51. On May 13, 2016, Dr.
21   Martinez completed a similar opinion. AR 613-17.
22         Without discussion or citation to either Dr. Long’s or Dr. Martinez’s
23   opinions, the ALJ states he gave Plaintiff’s “treating sources opinions regarding
24   sedentary limitation some weight for her functioning prior to November 1,
25   2016, as they are somewhat consistent with the body of evidence.” AR 31
26   (emphasis added). Later, again without discussion or citation to the opinions,
27   he states he gave “little weight to the opinions of the treating source made
28   before November 1, 2016 as her condition improved after that time.” AR 34
                                              12
     Case 8:19-cv-01295-JDE Document 22 Filed 05/05/20 Page 13 of 15 Page ID #:846




 1   (emphasis added). Neither of these catch-all statements, without further
 2   specificity, is sufficient for review. See Brown-Hunter, 806 F.3d at 492; Blakes
 3   v. Barnhart, 331 F.3d 565, 569 (7th Cir. 2003) (citations omitted) (“We require
 4   the ALJ to build an accurate and logical bridge from the evidence to her
 5   conclusions so that we may afford the claimant meaningful review of the SSA’s
 6   ultimate findings.”). As the ALJ does not identify the opinions, and refers to
 7   them variously in the singular and plural, it is impossible to determine what
 8   reasoning applies to which opinion. Although the Commissioner claims that
 9   the ALJ did not actually reject the opinions (Jt. Stip. at 21), by assigning
10   “some” and “little” weight, he necessarily rejected aspects of those opinions. It
11   is unclear which aspect of which opinion was discounted, and why. The ALJ
12   erred in the discounting of these opinions without further explanation and the
13   Court cannot find such error harmless here.
14         As a result, the Court finds the ALJ failed to provide legally sufficient
15   reasons for discounting the opinions of treating physicians set forth above, and
16   such error was not harmless.
17   B.    Remand is appropriate.
18         The decision whether to remand for further proceedings is within this
19   Court’s discretion. Harman v. Apfel, 211 F.3d 1172, 1175-78 (9th Cir. 2000)
20   (as amended). Where further proceedings would serve no useful purpose or
21   where the record has been fully developed, a court may direct an immediate
22   award of benefits. See Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir. 2004);
23   Harman, 211 F.3d at 1179 (noting that “the decision of whether to remand for
24   further proceedings turns upon the likely utility of such proceedings”). A
25   remand for further proceedings is appropriate where outstanding issues must
26   be resolved before a determination of disability can be made and it is not clear
27   from the record that the claimant is disabled. See Bunnell v. Barnhart, 336
28   F.3d 1112, 1115-16 (9th Cir. 2003).
                                             13
     Case 8:19-cv-01295-JDE Document 22 Filed 05/05/20 Page 14 of 15 Page ID #:847




 1         Here, the Court concludes remand for further proceedings is warranted.
 2   Plaintiff contends that Doctor Sakaria’s opinions essentially limit her to part-
 3   time work, which conflicts with the ALJ’s finding that Plaintiff can engage in
 4   full-time light work, making the error not harmless and entitling her to
 5   benefits. Jt. Stip. 16, 20, 35. Plaintiff contends that reversal related to the other
 6   opinions likewise should result in a disability finding. Id. at 23, 35. However,
 7   on this record it is not entirely clear whether Plaintiff was actually disabled
 8   through the date of the decision. See Bunnell, 336 F.3d at 1115-16. Indeed, the
 9   ALJ found Plaintiff worked at various points from 2015 through 2017, albeit
10   not at a substantially gainful level. AR 28-29, 33-34. Moreover, the assessment
11   of the medical evidence affects other issues raised in the Joint Stipulation, and
12   remand will provide Plaintiff a further opportunity to be heard (Jt. Stip. at 28-
13   29, 31-32), and may permit Plaintiff to present the new evidence that was
14   provided to the Appeals Council but not previously before the ALJ (see Jt.
15   Stip. 24-26, 28-29). See Augustine ex rel. Ramirez v. Astrue, 536 F. Supp. 2d
16   1147, 1153 n.7 (C.D. Cal. 2008) (“[The] Court need not address the other
17   claims plaintiff raises, none of which would provide plaintiff with any further
18   relief than granted, and all of which can be addressed on remand.”); see also
19   Vaughn v. Berryhill, 242 F. Supp. 3d 998, 1010 (E.D. Cal. 2017) (dispensing of
20   exhaustive analysis of plaintiff’s remaining issues because “[t]he ALJ’s . . .
21   evaluations of [p]laintiff's [testimony], and his consideration of [p]laintiff’s
22   wife[’s] testimony are inescapably linked to conclusions regarding the medical
23   evidence”); Alderman v. Colvin, 2015 WL 12661933, at *8 (E.D. Wash. Jan.
24   14, 2015) (remanding in light of interrelated nature of ALJ’s decision to
25   discount claimant’s testimony and give appropriate consideration to
26   physician’s opinions, step-two findings, and step-five analysis). Because it is
27   unclear, considering these issues, whether Plaintiff was in fact disabled,
28   remand here is on an “open record.” See Brown-Hunter, 806 F.3d at 495;
                                              14
     Case 8:19-cv-01295-JDE Document 22 Filed 05/05/20 Page 15 of 15 Page ID #:848




 1   Bunnell, 336 F.3d at 1115-16. The parties may freely take up all issues raised in
 2   the Joint Stipulation, and any other issues relevant to resolving Plaintiff’s claim
 3   of disability, before the ALJ.
 4         Accordingly, on remand, the ALJ shall assess the overlooked treating-
 5   physician opinion and reassess the other treating-physician opinions in
 6   conjunction with Plaintiff’s subjective complaints and the third-party
 7   statement, reassess Plaintiff’s RFC if appropriate, and proceed through the
 8   remaining steps of the disability analysis if warranted to determine whether
 9   Plaintiff could still perform her past work, or what other jobs if any, Plaintiff
10   was capable of performing that existed in significant numbers.
11                                           IV.
12                                        ORDER
13         Pursuant to sentence four of 42 U.S.C. § 405(g), IT THEREFORE IS
14   ORDERED that Judgment be entered reversing the decision of the
15   Commissioner of Social Security and remanding this matter for further
16   administrative proceedings consistent with this Order.
17
18
     Dated: May 05, 2020                           ___________________________
19                                                 JOHN D. EARLY
20                                                 United States Magistrate Judge
21
22
23
24
25
26
27
28
                                             15
